Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, and thus satisfies the eligibility criteria at Step 1. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a prediction of a context of the user device along the route, the context predicting one or more locations along the route, the context being additionally associated with a time period, wherein the time period is one or both of a predicted time at which the user device is predicted to be at a location and an available predicted time prior to the user device being predicted to be at the location/receiving one or more recommendations/accepting at least one of the received one or more recommendations/engaging with the accepted at least one recommendation/receiving a route for a journey having a start and an end location/storing the route/storing the prediction of context/transmitting the one or more recommendations/transmitting a notification of the engagement with the at least one recommendation/receiving the notification of the engagement with the at least one recommendation/identifying that the at least one recommendation with which the user device has engaged is associated with reducing the cost to the user for the journey with which the recommendation is associated/adjusting the cost of the journey associated with the at least one recommendation with which the user device has engaged. 
	This judicial exception is not integrated into a practical application. The additional elements of a 
a recommendation engine/server/server interface/server datastore/store recommendation engine/user device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	As noted above with respect to the integration into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality; generic computing elements performing generic functions do not amount to significantly more than the abstract idea. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 18 and 19 are directed to a computer program product and system, respectively, for performing similar claimed limitations to those of method claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1; the amended claimed limitation of Claim 19 recites the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 18, 19 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5, 9-10, 13-14, 16, 33-41 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: accessing a user profile, and providing the one or more recommendations based on the accessed user profile/comparing the actual context data to the predicted context and adjusting one or more recommendations thereon/predicting a time duration associated with the user journey. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements- see below, and thus are still in the mental process category. The claims further recite the additional element of a navigation application, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "at the recommendation engine: receiving”.  There is insufficient antecedent basis for this limitation – i.e. recommendation engine- in the claim. Appropriate correction and/or clarification is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41.







Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims as a whole are directed to subject matter which has a practical application, that go beyond the judicial exception, integrating the idea into that practical application, and representing significantly more than the purportedly abstract idea.
				claims 1, 19 have technical elements, such as signal flows between the technical elements.
	The claimed invention recites an abstract idea; the additional elements, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – see Office Action above for the reasoned, detailed 35 USC 101 analysis.

				Examiner suggested focusing on any technical solution to a technical problem that may be addressed by the invention. Applicant notes that this comment relating to a technical solution to a technical problem seems to be a European-style objection.
	When performing the 35 USC 101 analysis, Examiner has followed and follows the relevant MPEP guidance, including the 2019 Patent Eligibility Guidance (2019 PEG).	

				Claim 1: the recommendation engine identifies that at least one recommendation with which the user device has engaged is associated with reducing the cost to the user for the journey with which the recommendation is associated, and then additionally notifying a third party associated with that at least one recommendation of the adjusted cost of the journey.
	The claimed limitations of identifying that the at least one recommendation with which the user device has engaged is associated with reducing the cost to the user for the journey with which the recommendations is associated/adjusting the cost of the journey associated with the at least one recommendation with which the user device has engaged/transmit a notification to a third party, the notification associated with the at least one or more recommendations that the user device has engaged with of the adjusted cost of the journey recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, optimize a business practice/goal: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.”

				a technical problem arises, in how the adjustment of a cost associated with a journey takes place. The invention of the amended independent claims provides a technical solution to this problem, by identifying that a recommendation associated with an adjusted cost for the journey has taken place, and then notifying from an interface of the server with which the recommendation engine is associated, which notification is to a third party which is associated with that recommendation, to notify that third party of the adjusted cost to the journey following the engagement by the user device with the recommendation.
	Adjusting a cost associated with a journey represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Identifying that a recommendation associated with an adjusted cost for the journey has taken place, and then notifying a third party which is associated with that recommendation, to notify that third party of the adjusted cost to the journey following the engagement by the user device with the recommendation recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, optimize a business practice/goal: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field.

				Amended claims address a technical problem: how a recommendation system can handle an adjusted cost when a particular recommendation is consumed.
	Adjusting a journey cost when a recommendation is consumed represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, optimize a business practice/goal: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field.

				Regardless of whether the problem is accepted is being technical or not, the solution is clearly technical, as it involves the transmission of a notification message from the recommendation server to a third party. There is a notification message transmitted by the server/recommendation engine, and thus is inherently technical.
	The claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. The claimed computing elements represent generic computing elements; they do not , alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – see Office Action above for the detailed, reasoned 35 USC 101 analysis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/7/2022